DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 08/23/2022 regarding application 17/068,523. In Applicant’s amendment:
Claims 1-2, 8-9, 11 and 13-14 have been amended.
Claims 10 has been canceled.
	Claims 1-9, 11-15 and 19-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 08/23/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see pages 10-17 filed on 08/23/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-15 and 19-20 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-9, 11-15 and 19-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Priority
4. 		The Examiner has noted the Applicants claiming Priority from 371 of 	PCT/US2016/016505 filed on 02/04/2016 and Continuation of 16/075,419 filed 	on 08/03/2018. 	Since 371 of PCT/US2016/016505 filed on 02/04/2016 is the earliest effective filing date, this is 	the effective filing date for this application.	 

Response to 35 U.S.C. § 101 Arguments
5. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-9, 11-15 and 19-20 	have been fully 	considered, but they are found not persuasive (see Applicant Remarks, Pages 	9-17, dated 08/23/2022). Examiner respectfully disagrees. 
Argument #1
(A).	Applicant argues that Claims 1-9, 11-15 and 19-20 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-12, dated 05/13/2022). Examiner respectfully disagrees.
In response, these abstract idea limitations (as identified below in the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mental Processes” which pertains to concepts performed in the human 	mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or via the use of 	pen and paper as a physical aid.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
That is, other than reciting (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or using pen and/or paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a processing resource”, “a processor” and “a machine-readable storage medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Dependent Claims 2-8, 11-12, 14-15 and 19-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 9 and 13. 
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-9, 11-15 and 19-20 recite an abstract idea.]
Argument #2
(B).	Applicant argues that Claims 1-9, 11-15 and 19-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 13-14, dated 08/23/2022). Examiner respectfully disagrees.
Independent Claims 1, 9 and 13 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Examiner points Applicant to the following for consideration of mere instructions to apply a judicial exception (see MPEP § 2106.05 (f)):
requiring the software (e.g., “such as machine learning”) to tailor information (e.g., “interpret the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint”) and provide the results (e.g., “wherein the interpreting the set of temporal constraints includes estimating buffer time between the one or more events associated with the set of temporal constraints, based on at least one of past events and data related to the one or more events”) to the user on a computer.
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1)  & “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 11-12, 14-15 and 19-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12 and 14 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event of the one or more events” (see Dependent Claim 14)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-9, 11-15 and 19-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as “creating 	schedules based on temporal (time) constraints, which are particular inputs, related to events and 	by optimizing and updating the created schedules to cater frequent changes in temporal 	constraints associated with events”], and thus not a clear and deliberate technological solution 	improving the computer itself or another technological field (see comparison to the unpersuasive 	argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 	115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided 	July 9, 2015, 	2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put, yet 	do not present any clear, genuine 	technological improvement, in how computers 	carry out basic functions as scrutinized by the 	Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit 	No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 	119 USPQ2d 1739” hereinafter 	“Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 	3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence), or used in conjunction with computer tools (similar to 	“Synopsys, Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-	1599, 	October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the functions of task scheduling to incorporate data related to the events, for interpreting the temporal constraints and creating the schedules for the participants of the events as well as responding to real-time changes or updates to the temporal constraints by updating and optimizing the created schedules which could only be performed intuitively by one or more people based on human's knowledge and experience in the task scheduling and calendar-based scheduling fields.
Argument #3
(C).	Applicant argues that the above-mentioned claim feature of amended Independent Claim 1 allows automatic estimation of a buffer time between one or more events and provides an integration into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 14, dated 08/23/2022). Examiner respectfully disagrees.
In response, Examiner notes that the concept of a “buffer time” is just extra time or slack time that is added to a service duration that is used to clean up after a calendar appointment / event, or to prepare for the next appointment / event. A person or one or more people using a computer can calculate or determine the estimated buffer time that is based on the previous occurrences of the event(s) and also the data related to the event(s), such as users or participants involved in the events and geographical locations of the subsequent event(s). By factoring in the machine learning element as an additional element into the “interpretation” steps as a whole as shown in Independent Claims 1, 9 and 13, this is interpreted under BRI of the claims in view of the specification to be mere instructions to “apply” a judicial exception (see MPEP 2106.05 (f)). This is based on requiring the software (e.g., “such as machine learning”) to tailor information (e.g., “interpret the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint”) and provide the results (e.g., “wherein the interpreting the set of temporal constraints includes estimating buffer time between the one or more events associated with the set of temporal constraints, based on at least one of past events and data related to the one or more events”) to the user on a computer.
		Argument #4:
(D).	Applicant argues that Claims 1-9, 11-15 and 19-20 recite additional elements that amount to significantly more than the judicial exception under revised step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 14-17, dated 08/23/2022). Examiner respectfully disagrees.
Claims 1-9, 11-15 and 19-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as (e.g., “memory”, “processor” & “machine-readable storage medium”) (see Applicants Original Specification paragraphs ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043]). The additional elements of (e.g., “using an optimization algorithm”, “processor”, “a processing resource” and “a machine-readable storage medium”) are generally linking the use of the judicial exception to a particular technological environment or field of use of monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 9 and 13 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1)  & “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 11-12, 14-15 and 19-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12 and 14 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event of the one or more events” (see Dependent Claim 14)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
(see for example regarding “receiving data over a network” -> “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13); “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9); “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13); “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event of the one or more events” (see Dependent Claim 14)).
Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Arranging a hierarchy of groups / sorting information, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Gathering Statistics, OIP Techs., 788 F. 3d at 1362-63, 115 USPQ2d at 1092-93. 
Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
(see for example regarding “determining an estimated outcome” -> “determining an amount of time of the interruption” (see Dependent Claims 8 and 11).
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Original Specification ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043].
Fourth, Examiner cites (1) NPL Document “Knapsack-Like Scheduling Problems, the Moore-Hodgson Algorithm and the “Tower of Sets’ Property, hereinafter Lawler and (2) Papastavrou, Jason D., Srikanth Rajagopalan, and Anton J. Kleywegt. "The dynamic and stochastic knapsack problem with deadlines.” Hereinafter Papastavrou -> denoting that the “optimization algorithms” such as the Knapsack algorithm are well-known.
(1st example): Lawler teaches at ¶ [abstract]: “A well-known algorithm of Moore and Hodgson solves this problem in O(n log n) time when all release dates are equal, provided processing times and job weights are, in a certain sense, ‘agreeable.’ In this paper, we show the Moore-Hodgson algorithm can be adapted to solve three other special cases of the general scheduling problem.”
(2nd example): Papastavrou teaches at ¶ [abstract]: “In this paper a dynamic and stochastic model of the well-known knapsack problem is developed and analyzed. The problem is motivated by a wide variety of real-world applications. Objects of random weight and reward arrive according to a stochastic process in time.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9, 11-15 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
Returning now to the elderly “Bascom”, Examiner reveals that what made it eligible was its capability, at the time of the invention, to go beyond mere reliance on specific processes [as argued here at Applicant Remarks p.17 ¶3 ], by clearly and deliberately installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, such design providing the benefits of both filtering on a local computer and the filtering on the ISP server (“Bascom Glob. Internet Servs. v. AT&T Mobility, LLC, U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341” hereinafter “Bascom”, p.1242 ¶5) which was ultimately found by the Federal Circuit as a “software-based invention that improved performance of the computer system itself (“Bascom” p.1243 last ¶).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9, 11-15 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-9, 11-15 and 19-20 does not provide an inventive concept significantly more than the abstract idea.]
Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-9, 11-15 and 19-20 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-9, 11-15 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-9, 11-15 and 19-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-8 and 19), a “system” or an “apparatus” (Claims 9, 11-12 and 20) and a “non-transitory machine-readable storage medium” or an “article of manufacture” (Claims 13-15).
Step 2A Prong One: Independent Claims 1, 9 and 13 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 9);
“” (see Independent Claim 9);
“receiving, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, wherein the interpreting the set of temporal constraints includes estimating buffer time between the one or more events associated with the set of temporal constraints, based on at least one of past events and data related to the one or more events” (see Independent Claims 1, 9 and 13);
“generate a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event of the one or more event within the time period and has at least one weight that corresponds to an importance of the at least one event relative to others of the one or more events, or relative to other one or more users associated with the event” (see Independent Claim 9);
“create, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, to meet the time requests for the user during a given time period, wherein the time requests include a block of uninterrupted work time” (see Independent Claim 9);
 “generating, , a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks corresponds to an event of the one or more events to be scheduled during the predetermined time period and each block has a weight, and wherein the weight corresponds to an importance of the event relative to others of the one or more events, or relative to other one or more users associated with the event” (see Independent Claims 1, 9 and 13);
“creating, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, wherein the schedule includes the minimum period of uninterrupted time for the event” (see Independent Claims 1, 9 and 13);
“optimizing, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoid conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight” (see Independent Claims 1, 9 and 13);
“receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“determining whether the change in the first scheduled event conflicts with a second scheduled event associated with a second block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“in response to determining that the change in the first scheduled event conflicts with the second scheduled event, rescheduling the second scheduled event after determining that the second block is associated with a lower weight than the first block” (see Independent Claims 1 and 9);
“updating and optimizing, , the schedule based on the set of temporal constants and the updated temporal constraint” (see Independent Claims 1 and 9);
“receive, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13);
“interpret, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, , wherein to interpret the set of temporal constraints, to estimate buffer time between the one or more events associated with the set of temporal constraints, based on at least one of past events and data related to the one or more events” (see Independent Claim 13);
“generate, a set of blocks based on temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event within the predetermined time period and a weight, wherein the weight corresponds to an importance of the at least one event relative to others of the one or more events, or relative to other one or more users associated with the event” (see Independent Claim 13);
“create, based on the set of temporal constraints and the weight of each block of the set of blocks, a schedule including each block in the set of locks, wherein the schedule includes the first event scheduled for at least the minimum period of time” (see Independent Claim 13);
“optimize, the created schedule  to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” (see Independent Claim 13);
“receive, , an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13);
“determine, , whether the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“determine, based on the set of temporal constraints and the updated temporal constraint, a second schedule, wherein at least one block associated with a lighter weight is moved in the second schedule before a block associated with a greater weight, after a determination that the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“optimize, , the second schedule based on the set of temporal constraints and the updated temporal constraint” (see Independent Claim 13)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mental Processes” which pertains to concepts performed in the human 	mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or via the use of 	pen and paper as a physical aid.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
That is, other than reciting (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or using pen and/or paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a processing resource”, “a processor” and “a machine-readable storage medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Dependent Claims 2-8, 11-12, 14-15 and 19-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 9 and 13. 
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-9, 11-15 and 19-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processing resource” (see Independent Claim 9);
“a machine-readable storage medium comprising instructions executable by the processing resource” (see Independent Claim 9);
“receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“interpreting, by the processor, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, through machine learning, wherein the interpreting the set of temporal constraints includes estimating buffer time between the one or more events associated with the set of temporal constraints, based on at least one of past events and data related to the one or more events” (see Independent Claims 1, 9 and 13);
“generate a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event of the one or more event within the time period and has at least one weight that corresponds to an importance of the at least one event relative to others of the one or more events, or relative to other one or more users associated with the event” (see Independent Claim 9);
“create, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, to meet the time requests for the user during a given time period, wherein the time requests include a block of uninterrupted work time” (see Independent Claim 9);
 “generating, by the processor, a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks corresponds to an event of the one or more events to be scheduled during the predetermined time period and each block has a weight, and wherein the weight corresponds to an importance of the event relative to others of the one or more events, or relative to other one or more users associated with the event” (see Independent Claims 1, 9 and 13);
“creating, by the processor, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, wherein the schedule includes the minimum period of uninterrupted time for the event” (see Independent Claims 1, 9 and 13);
“optimizing, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoid conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight” (see Independent Claims 1, 9 and 13);
“receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“determining whether the change in the first scheduled event conflicts with a second scheduled event associated with a second block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“in response to determining that the change in the first scheduled event conflicts with the second scheduled event, rescheduling the second scheduled event after determining that the second block is associated with a lower weight than the first block” (see Independent Claims 1 and 9);
“updating and optimizing, by using the optimization algorithm, the schedule based on the set of temporal constants and the updated temporal constraint” (see Independent Claims 1 and 9);
“receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13);
“interpret, by the processor, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, through machine learning, wherein to interpret the set of temporal constraints, the instructions executable by the processor of the system cause the system to estimate buffer time between the one or more events associated with the set of temporal constraints, based on at least one of past events and data related to the one or more events” (see Independent Claim 13);
“generate, by the processor, a set of blocks based on temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event within the predetermined time period and a weight, wherein the weight corresponds to an importance of the at least one event relative to others of the one or more events, or relative to other one or more users associated with the event” (see Independent Claim 13);
“create, by the processor, based on the set of temporal constraints and the weight of each block of the set of blocks, a schedule including each block in the set of locks, wherein the schedule includes the first event scheduled for at least the minimum period of time” (see Independent Claim 13);
“optimize, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” (see Independent Claim 13);
“receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13);
“determine, by the processor, whether the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“determine, by the processor, based on the set of temporal constraints and the updated temporal constraint, a second schedule, wherein at least one block associated with a lighter weight is moved in the second schedule before a block associated with a greater weight, after a determination that the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“optimize, by the processor, the second schedule based on the set of temporal constraints and the updated temporal constraint” (see Independent Claim 13)
Independent Claims 1, 9 and 13 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, constraint” & “optimize, ” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1)  & “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 11-12, 14-15 and 19-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12 and 14 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event of the one or more events” (see Dependent Claim 14)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-9, 11-15 and 19-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-9, 11-15 and 19-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as (e.g., “memory”, “processor” & “machine-readable storage medium”) (see Applicants Original Specification paragraphs ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043]). The additional elements of (e.g., “using an optimization algorithm”, “processor”, “a processing resource” and “a machine-readable storage medium”) are generally linking the use of the judicial exception to a particular technological environment or field of use of monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 9 and 13 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1)  & “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 11-12, 14-15 and 19-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12 and 14 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event of the one or more events” (see Dependent Claim 14)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
(see for example regarding “receiving data over a network” -> “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints indicates the one or more events and amount of time to be allotted for each of the one or more events without being assigned to a particular time or calendar date, and wherein the set of temporal constraints includes at least a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13); “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9); “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13); “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event of the one or more events” (see Dependent Claim 14)).
Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Arranging a hierarchy of groups / sorting information, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Gathering Statistics, OIP Techs., 788 F. 3d at 1362-63, 115 USPQ2d at 1092-93. 
Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
(see for example regarding “determining an estimated outcome” -> “determining an amount of time of the interruption” (see Dependent Claims 8 and 11).
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Original Specification ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043].
Fourth, Examiner cites (1) NPL Document “Knapsack-Like Scheduling Problems, the Moore-Hodgson Algorithm and the “Tower of Sets’ Property, hereinafter Lawler and (2) Papastavrou, Jason D., Srikanth Rajagopalan, and Anton J. Kleywegt. "The dynamic and stochastic knapsack problem with deadlines.” Hereinafter Papastavrou -> denoting that the “optimization algorithms” such as the Knapsack algorithm are well-known.
(1st example): Lawler teaches at ¶ [abstract]: “A well-known algorithm of Moore and Hodgson solves this problem in O(n log n) time when all release dates are equal, provided processing times and job weights are, in a certain sense, ‘agreeable.’ In this paper, we show the Moore-Hodgson algorithm can be adapted to solve three other special cases of the general scheduling problem.”
(2nd example): Papastavrou teaches at ¶ [abstract]: “In this paper a dynamic and stochastic model of the well-known knapsack problem is developed and analyzed. The problem is motivated by a wide variety of real-world applications. Objects of random weight and reward arrive according to a stochastic process in time.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9, 11-15 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-9, 11-15 and 19-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683